Citation Nr: 0120731	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  00-01 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder and, if so, whether all of the evidence of 
record both old and new warrants the grant of service 
connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 determination by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In June 2001, the veteran testified at a video conference 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  In May 1994, the RO denied reopening the veteran's claim 
for entitlement to service connection for a low back 
disorder.  The veteran was notified of that decision and of 
his appellate rights, but did not appeal.

2.  The evidence submitted since the May 1994 rating decision 
includes new evidence that bears directly and substantially 
upon the specific matter under consideration which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1994 rating decision that denied entitlement to 
service connection for a low back disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2000).

2.  Evidence submitted since the May 1994 rating decision is 
new and material and the claim for entitlement to service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence Received Prior to May 1994

Service medical records show that on October 21, 1975, the 
veteran reported that he missed a step and injured the left 
posterior side of his chest and his back muscles.  The 
examiner noted the veteran's muscles were tender.  On October 
25, 1975, the veteran reported that he fell off a truck the 
previous week and that he was still experiencing back pain.  
A physical examination was unremarkable.  An October 27, 
1975, report noted the veteran's backache was not improving 
with conservative treatment.

Hospital records show the veteran was admitted on October 27, 
1975, and discharged to duty with no change in his physical 
profile on October 30, 1975.  The diagnosis was severe low 
back pain, possibly the result of a fall 2 weeks prior to 
admission.  

A December 1975 separation examination revealed a normal 
clinical evaluation of the spine and musculoskeletal system.  
It was noted the veteran had been hospitalized for treatment 
of a low back injury which resolved well with no 
complications or sequelae.  In his report of medical history 
the veteran noted a history of recurrent back pain and noted 
that he had been hospitalized for treatment of a back injury.  
The examiner indicated that the veteran's back pain was 
secondary to a job-related injury.  It was also noted that 
the veteran had been hospitalized for 3 days but that x-ray 
examination had been normal and his pain had been gradually 
resolving.  Records dated in February 1976 show the veteran 
complained of recurrent low back pain.  The examiner noted a 
physical examination was unremarkable.

In September 1990, the RO received the veteran's application 
for entitlement to service connection for the residuals of a 
back injury in 1975.  The veteran reported he had received 
treatment for this disorder from Dr. Raines in 1976 and from 
Dr. Byrd from 1976 to 1978.

In October 1990, the RO requested copies of the veteran's 
treatment records from Drs. Raines and Byrd.  The request 
sent to Dr. Raines was returned as undeliverable with an 
annotation that the intended recipient was deceased.  In 
November 1990, the RO received correspondence from the office 
of Dr. Byrd indicating that they had no records pertaining to 
the veteran.  

In a December 1990 rating decision, the RO denied entitlement 
to service connection for the residuals of a back injury.  It 
was noted that service medical evidence demonstrated the 
veteran's inservice back injury was acute in nature and fully 
resolved at the time of his discharge.  The veteran was 
notified of that decision and of his appellate rights in 
January 1991.  However, he did not appeal that decision.  

In May 1993 the veteran, in essence, requested his claim for 
entitlement to service connection for a low back disorder be 
reopened.  He claimed the disorder had been recurring since 
active service.

Private medical records dated from January 1993 to March 1994 
show the veteran sustained an occupational injury while 
lifting a couch on December 9, 1992, and that he reported he 
had injured his back in service, that he had been 
hospitalized for 28 days, and that he had been treated 
several times at VA medical facilities and by a private 
physician, Dr. Fain, in Port Arthur, Texas, for low back 
pain.  Correspondence dated in August 1993 shows the veteran 
was awarded entitlement to workers' compensation benefits for 
an 11 percent impairment as a result of a work-related 
injury.

In a May 1994 rating decision, the RO denied reopening the 
veteran's claim for entitlement to service connection for a 
low back disorder.  The RO found that the evidence submitted 
by the veteran demonstrated treatment for a recent 
occupational injury and provided no findings relating a 
present disability to the inservice back injury.

Evidence Received After May 1994

In a September 1995 statement the veteran claimed his present 
back disability was unrelated to his post-service 
occupational injury.  He stated he had received continuous 
medical treatment for back pain and weakness since his 
discharge from active service.

In May 1999 the veteran requested his claim for entitlement 
to service connection for the residuals of a back injury 
during active service be reopened.  

In support of his claim the veteran submitted duplicate 
service and private medical records.  He also submitted 
private medical records dated from August 1977 to October 
1977 indicating treatment for a back injury sustained at a 
department store.  

Private medical records dated in November 1998 show the 
veteran received treatment for injuries to the back, neck, 
and left knee sustained in an accident.  The diagnoses 
included thoracic sprain strain, lumbar sprain strain, and 
lumbar radiculitis.  

In an October 1999 statement in support of his claim the 
veteran described having fallen 20 feet or more while 
unloading mail from an airplane.  He stated he could not feel 
his legs and recalled the ambulance ride to the hospital.  He 
reported he had declined reporting his back disability or an 
attempt to obtain disability benefits after service because 
he believed it would limit his occupational opportunities.  

The veteran reiterated his claims in a March 2000 statement 
and at a June 2001 video conference hearing before the 
undersigned Board Member.  The veteran testified that within 
6 months of his discharge from service he was treated for 
back problems by his family physician Dr. Wade and later from 
Drs. Bryd and Nolan.  

New and Material Evidence Claim

Despite the finality of the prior adverse decision a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).

However, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the requirement of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  The law 
provides that specific VA action is required to assist in 
developing a claim; however, it also states that nothing in 
the section shall be construed as requiring VA to reopen a 
previously disallowed claim except when new and material has 
been presented or secured.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In this case, in May 1994 the RO denied reopening the 
veteran's claim for entitlement to service connection for a 
low back disorder.  The veteran was notified by 
correspondence dated May 28, 1994, but did not appeal; 
therefore, the rating decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).

The Board notes that the May 1994 rating decision was based 
upon the determination that the evidence of record did not 
demonstrate the veteran's present back disorder was related 
to an injury during active service. The evidence added to the 
claims file since that decision includes private medical 
evidence showing the veteran was treated for a low back 
disorder in August 1977.

The Board finds the information provided in support of the 
application to reopen the claim for service connection 
includes new evidence which bears directly and substantially 
upon the specific matter under consideration and that "new 
and material" evidence has been submitted.  See 38 C.F.R. 
§ 3.156(a).  Therefore, the claim must be reopened.

The Board notes although medical evidence has been received 
demonstrating treatment for a low back disorder approximately 
a year and a half after service, no opinion has been provided 
which relates any post-service medical treatment to the 
veteran's back injury during active service.  Therefore, the 
Board finds additional development is required.


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for a low back 
disorder, the claim is reopened.  To this extent, the appeal 
is granted. 


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  As 
noted above, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of medical treatment 
received for his low back disorder and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  Thereafter, the veteran's claims file 
should be reviewed by a VA orthopedic 
specialist for opinions as to the current 
nature and etiology of the claimed low 
back disability.  The claims folder and a 
copy of this remand must be made available 
to and reviewed by the examiner.  The 
examiner should perform any examinations, 
tests, or studies deemed necessary for an 
accurate assessment.  

The examiner is requested to discuss the 
relationship, if any, between the 
veteran's inservice back injury and his 
post-service medical treatment for low 
back disorders.  A complete rationale 
should be provided.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should undertake a de novo review 
of the entire record to determine if all 
of the evidence, both old and new, 
warrants a grant of entitlement to service 
connection for a low back disorder.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



